DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 23-27 are rejected under 35 U.S.C. 101 because 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 23 recite a “computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Independent claims 22-27 similarly rejected under 35 USC 101 since.
The Examiner suggests that the Applicant add the limitation "non-transitory computer-readable storage medium " to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-28 of U.S. Application No. 16/601,340 Although the claims at issue are not identical, they are not patentably distinct from each other because independent the limitations of claims 1, 23 and 28 of the current application are included in claims 1-13 and 15-28 of the U.S. Application No. 16/601,340 with obvious wording variations.
As an example, claim 1 of the current application are compared with claim 1 of U.S. Application No. 16/601,340 in the following table:
Claim 1 of the current application 
Claim 1 of U.S. Application No. 16/601,340
1. A method, comprising:

establishing a wireless connection between a meter associated with an over-the-air (OTA) antenna and a client device, wherein the OTA antenna is to be installed at a location;

receiving, at the client device, signal data from the meter for a plurality of broadcast channels, the signal data including a radio frequency and signal strength of a radio signal associated with each broadcast channel received by the OTA antenna;

generating, at the client device and using the signal data, a first graphical user interface (GUI) displaying the broadcast channels received by the OTA antenna and the signal strength of each of the broadcast channels;

receiving, at the client device, a user selection of a set of the broadcast channels;

determining, at the client device and based on the signal data, the signal strength for the set of the broadcast channels, wherein the signal strength of one or more broadcast channels from the set of broadcast channels is below a specified threshold, which indicates to a user to adjust a position of the OTA antenna;

receiving, by the client device and from the meter, revised signal strength of the one or more broadcast channels in response to adjusting the position of the OTA antenna, wherein the revised signal strength exceeds the specified threshold; and

storing, by the client device, installation information associated with the OTA antenna, the installation information including the set of the broadcast channels and the signal strength for the set of the broadcast channels.
1. A 1. A method, comprising: 

establishing a wireless connection between a meter associated with an over-the- air (OTA) antenna and a client device, wherein the OTA antenna is to be installed at a location; 

receiving, at the client device, signal data from the meter for a plurality of broadcast channels, the signal data including a radio frequency and signal strength of a radio signal associated with each broadcast channel received by the OTA antenna; 

generating, at the client device and using the signal data, a first graphical user interface (GUI) displaying the broadcast channels received by the OTA antenna and the signal strength of each of the broadcast channels; 

receiving, at the client device, a user selection of a set of the broadcast channels; 

generating an antenna type indicator for indicating a type of the OTA antenna; 

receiving a user input of the type of the OTA antenna; 

determining, at the client device and based on the signal data, the signal strength for the set of the broadcast channels, wherein the signal strength of one or more broadcast channels from the set of broadcast channels is below a specified threshold, which indicates to a user to adjust a position of the OTA antenna; 

receiving, by the client device and from the meter, revised signal strength of the one or more broadcast channels in response to adjusting the position of the OTA antenna, wherein the revised signal strength exceeds the specified threshold; and 
storing, by the client device, installation information associated with the OTA antenna, the installation information including the set of the broadcast channels, the signal strength for the set of the broadcast channels, and the type of the OTA antenna. 


As disclosed above, for example, claim 1 of the current application are broader version of combinations of claim 1 of U.S. Application No. 16/601,340 with obvious wording variations.
Independent claims 23 and 28 can similarly be compared and interpreted to claim 7 of U.S. Application No. 16/601,340.
The limitations of  dependent claims  2-22 and  24-27 can be read on or interpreted as stated in the limitations claims 2-13, 15-22 and 24-27 of U.S. Application No. 16/601,340 with obvious wording or phrasing difference.
Therefore, the current claims 12-22 and  24-27 obviously encompass the claimed invention of claims 2-13, 15-22 and 24-27 of U.S. Application No. 16/601,340 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claims 2-13, 15-22 and 24-27 of U.S. Application No. 16/601,340, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422